Citation Nr: 1241170	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for disorder of the left lower extremity, to include tingling sensation of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002, from July 2003 to April 2004, and from October 2005 to August 2008, with subsequent service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO).

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disorder of the lower left extremity, to include a tingling sensation of the left foot.  Specifically, he alleges that he injured his lower left extremity after a mortar shelling occurred in close proximity to him in 2008, the force of which knocked him off his feet.  

By way of history, the Veteran filed a claim for entitlement to service connection for a "lower left leg disorder" in September 2008.  The Veteran indicated that this disorder was manifested by radiating pain, tenderness, numbness, bruising, and his muscle frequently popping out of place.  This claim was denied by the RO in July 2009, and the Veteran filed a notice of disagreement in January 2010.  The RO issued a statement of the case for the issue of "left lower leg" in April 2010, and the Veteran filed a substantive appeal with respect to his "left lower leg condition" in July 2010.  However, in August 2010, the Veteran also filed a claim for entitlement to service connection for a "left foot injury."  The RO treated this as a new claim and afforded the Veteran a VA feet examination in September 2010, after which the RO denied the claim in a rating decision.  

Although the Veteran's July 2010 substantive appeal pertained to the issue of entitlement to service connection for a left lower leg condition, his September 2011 written brief presentation recharacterized the issue as "entitlement to service connection for left foot injury with tingling sensation."  As discussed above, this was the disorder for which the Veteran filed a new claim in August 2010, and which the RO denied in an unappealed September 2010 rating decision.  However, inasmuch as the Veteran claimed his lower left leg condition was manifested by muscle damage and numbness, and that his separately-claimed left foot disorder was manifested by a tingling sensation, the Board has recharacterized the issue broadly as a claim for "entitlement to service connection for disorder of the left lower extremity, to include tingling sensation of the left foot."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

With respect to the September 2010 VA feet examination, the examiner indicated that he was unable to opine whether the Veteran's current tingling sensation of the left foot was related to or the result of his in-service left foot numbness without resort to mere speculation.  This was because, although there was documentation in the Veteran's service treatment records of left foot numbness in July 2007, there were no findings or mention of this condition on follow-up examinations, previous VA examinations, or primary care attending or neurology attending notes following service separation.  

The Board recognizes that an examiner's conclusion that an etiological opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion.  However, before the Board can rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here, the examiner explained that an opinion could not be given without to resorting to speculation because the record contained no findings or mention of left foot numbness on follow-up examinations, previous VA examinations, or primary care attending or neurology attending notes following service separation in August 2008.  However, this explanation does not address the Veteran's credible testimony that he has suffered from numbness and tingling in the left lower extremity continuously since service.  

In addition, the Veteran alternatively argues that his disorder of the left lower extremity developed as a result of or was aggravated by his service-connected degenerative changes of the lumbar spine.  The Board notes that neither the June 2009 VA examiner nor the September 2010 VA feet examiner provided an opinion as to the likelihood that the Veteran's disorder of the left lower extremity was caused or aggravated by one of his service-connected disabilities.  

The Board also notes that the Veteran served in Iraq from March 2006 to July 2007.  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2012.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2012).

A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that VA determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  As such, an additional VA examination must be sought to clarify the etiology of the Veteran's left lower extremity symptomatology.

Finally, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  With respect to his Reserve records, in the Veteran's September 2011 written brief presentation, his representative requested that the Board obtain all of his Reserve medical treatment records dated from September 2008 to the present and associate them with the claims file.  As such, an attempt must be made to obtain any Reserve treatment records from the appropriate facilities, to include the U.S. Army Human Resources Command in St. Louis, Missouri.  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact all appropriate facilities, to include the U.S. Army Human Resources Command, and request any and all treatment records for the period of the Veteran's Army Reserve duty, from September 2008 to the present.  The RO is also asked to verify the Veteran's specific dates of service with the Army Reserve.  When making these requests, the RO must state that if no records can be found, this must be stated in writing.  All attempts to secure the evidence must be documented in the claims file, and any negative replies must be associated with the claims file.

2.  The RO must also afford the Veteran an appropriate VA examination to determine the probable etiology and nature of his lower left leg symptomatology.  The claims file and any pertinent records in the Virtual VA system must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records, as well as the various lay statements in the claims file, the examiner must state whether any symptomatology of the left lower extremity is related to the Veteran's military service.  

The examiner must specifically determine whether the Veteran's lower left leg symptomatology is attributable to or aggravated by any known diagnostic entity, to include any of the Veteran's service-connected disabilities, such as his service-connected degenerative changes of the lumbar spine.  If not, the examiner must comment as to whether the Veteran currently experiences chronic, clinically-identifiable symptoms of the left lower extremity attributable to an undiagnosed illness.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any new evidence acquired since the April 2010 statement of the case, to include the September 2010 VA feet examination and the pending examination discussed in this remand.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


